Citation Nr: 1601111	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated June 2009 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus manifested during active duty service.


CONCLUSION OF LAW

The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).
 
The Veteran maintains that he has tinnitus as a result of exposure to loud noises in service.  He asserts that he has experienced persistent symptoms of tinnitus since service.  See December 2015 Representative's Written Brief Presentation ("the veteran firmly proclaims that he has suffered from tinnitus since service, and service connection for tinnitus is largely reliant on such subjective statements.")
 
There is evidence of current tinnitus.  In January 2009, the Veteran had an audiology consultation at a VA Medical Center.  He stated that he had a history of noise exposure while attached to a helicopter unit as a cook, noting that he was exposed to excessive noise levels from helicopters and fly-overs.  He also reported high-pitched sounds in his ears which he had experienced for several years.  Diagnosis was bilateral hearing loss.  See also, audiogram received in February 2009.  Further, the Board notes that tinnitus is a condition capable of lay observation.  

The Veteran has asserted throughout the pendency of this claim that he has had the symptoms of tinnitus since service.  The Veteran is competent to report his own experiences. There is nothing in the record that contradicts these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements credible.

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has found his statements that it manifested in service and persisted since that time competent and credible.  There is no probative evidence refuting his statements.  Therefore, because tinnitus is found to have manifested in service, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is necessary prior to analyzing the merits of the hearing loss.  

The Veteran maintains that he has bilateral hearing loss as a result of exposure to loud noises in service.  

There is evidence of current bilateral hearing loss.  In January 2009, the Veteran had an audiology consultation at a VA Medical Center.  He stated that he had a history of noise exposure while attached to a helicopter unit as a cook, noting that he was exposed to excessive noise levels from helicopters and fly-overs.  

His service treatment records do not show any haring loss complaints, treatment, or diagnoses.  Nonetheless, according to his February 2009 service connection claim for bilateral hearing loss, he indicated that his hearing loss began during his tour in Vietnam while assigned to an Army Helicopter Unit.  In a February 2010 statement, the Veteran explained that in addition to his MOS as a cook, he had a second MOS as a door gunner.  He indicated that he rode B-52s in Long Binh, Vietnam for several weeks.  He also indicated his wish to file a service connection claim for tinnitus.  In a May 2010 statement, he stated that he experienced acoustic trauma while delivering supplies aboard "baby B-52's."  

Review of the record shows no hearing loss complaints, treatment or diagnoses in service.  Upon separation in April 1972, his hearing was considered normal via whispered hearing test.  In addition, his service personnel records reflect an MOS as a cook and there is no mention of him having a second MOS as a door gunner.   

However, his service personnel records also confirm that he was attached to the 57th Aviation Company in Vietnam.  Therefore, his reports of having been exposed to loud noise, at the very least from overhead aircrafts, are consistent with his service.  In addition, his personnel records show that received an Expert Badge for an M-16 rifle and the SPS M-16 (marksmen proficiency) Badge.  

In light of the current diagnoses of bilateral hearing loss, as well as the in-service exposure to loud noise, the Board finds that the Veteran should be afforded a VA compensation examination to ascertain the likely etiology of his bilateral hearing loss.  He has yet to undergo such an examination.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an examination in connection with his service connection claims for bilateral hearing loss.  His claims file must be made available to the audiologist who should indicate in his/her report whether or not the claims file was reviewed.  All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.

After evaluating the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

a.  Indicate whether bilateral hearing loss is currently present.

b.  Provide an opinion as to whether any current bilateral hearing loss had its onset in service or is otherwise related to service, to include his in-service acoustic trauma.

c.  Also comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci.  2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol.110, 577-586.
 
The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


